            Case 3:20-cv-06893-VC Document 15 Filed 12/14/20 Page 1 of 2




DAVID L. ANDERSON (CABN 149604)
United States Attorney
SARA WINSLOW (DCBN 457643)
Chief, Civil Division
DAVID M. DEVITO (CABN 243695)
Assistant United States Attorney

         450 Golden Gate Avenue, Box 36055
         San Francisco, California 94102-3495
         Telephone: (415) 436-7332
         Fax: (415) 436-6748
         Email: david.devito@usdoj.gov

Attorneys for Defendant


                            UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA

                                 SAN FRANCISCO DIVISION


ECOLOGICAL RIGHTS FOUNDATION, a                 ) CASE NO. 3:20-cv-06893 VC
non-profit corporation,                         )
                                                ) NOTICE OF SUBSTITUTION
                                                )
         Plaintiff,                             )
                                                )
    v.                                          )
                                                )
UNITED STATES ENVIRONMENTAL                     )
PROTECTION AGENCY,                              )
                                                )
         Defendant.                             )

         PLEASE TAKE NOTICE THAT representation of the United States in this case has been

reassigned to Assistant United States Attorney David M. DeVito. Please direct all notices,

pleadings, and correspondence to AUSA David M. DeVito’s attention at the above-captioned

address. Please remove Assistant United States Attorney J. Wesley Samples from the service

list.




NOTICE OF SUBSTITUTION OF COUNSEL                                                            1
CASE NO. 3:20-cv-06893 VC
        Case 3:20-cv-06893-VC Document 15 Filed 12/14/20 Page 2 of 2




DATED: December 14, 2020                Respectfully submitted,
                                        DAVID L. ANDERSON
                                        United States Attorney
                                         /s/ David M. DeVito
                                        David M. DeVito
                                        Assistant United States Attorney
                                        Attorneys for the Defendant




NOTICE OF SUBSTITUTION OF COUNSEL                                          2
CASE NO. 3:20-cv-06893 VC
